Case 2:4

-

oO fe SN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

YA

YA

Pii-cv-O6003-DOC-KES Document 15 Filed 08/16/21 Page1of16 Page ID#:55

STEPHEN YAGMAN (SBN 69737)
filing @ya manlaw.net

AN + REICHMANN, LLP
333 Washington Boulevard
Venice Beach, California 90292-5152
(310) 452-3200

JOSEPH REICHMANN (SBN 29324)
tiling @ya manlaw.net

AN + REICHMANN, LLP
333 Washington Boulevard
Venice Beach, California 90292-5152
(310) 452-3200

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION

 

J. FINLEY,

lal.,

2:21-cv-06003-DOC

Plaintiff, NOTICE OF MOTION AND MOTION
(1) FOR DECLARATORY RELIEF

Vv. AND ARNG I

INJUNCTI DECLARING THAT

ERIC MICHAEL GARCETTL et DEFENDANTS' PLACEMENT AND

ENFORCEMENT OF NO PARKING
SIGNS IS UNCONSTITUTIONAL

Defendants.

Date: September 13, 2021
Time: 8:30 a.m.
Place: Courtroom 9D, Santa Ana

Judge David Ormon Carter

 

 

 

 

PLEASE TAKE NOTICE that plaintiff moves the court to declare the
unconstitutionality, under the United States Constitution, of defendants’ placement
and enforcement of no parking signs that prohibit parking between the hours of
2:00 a.m. and 6:00 a.m. on public streets in the City of Los Angeles, that oral

argument will be heard as set forth above, and that the instant motion is based on

 
Case 2:

rh Ww WN

oOo S&S SN HN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

H1-cv-06003-DOC-KES Document15 Filed 08/16/21 Page 2o0f16 Page ID #:56

 

TABLE OF CONTENTS
Pages

I. Introduction .......ccccccccccssseesccsscecssresesscessseecseessesesenssesenseeessseessnarsneeersess 3
Il. Defendants’ conduct is unconstitutional............ccesesseereetereeteeteessenees 6
III. Both declaratory and injunctive relief are warranted............seeseeeeees 10

A. Declaratory relief... scessssesessesseeeeeseesesseneseeeteeneenerensessseeseeees 10

B. Preliminary injunctive relief... ceecseesessestecseeneeteceteessesteeseeees 1]
IV. Conclusion
Certificate Of SCrViCe........ccsscesscsscceneessecereesseeesseseseessaeessatecseeessecenseerenecsnessaeenaes 13

 
Case 2:

Oo Se JN DB On F&F WY NO

wo NO WN NO HN KN KN RO RO Oe ee le
So J DBD WA BF WD HO —|§— COD OO fF I HDB A F&F WY NO S| OO

41-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 30f16 Page ID #:57

Cases

Amoco Production Co. v. Gambell, 480 U.S. 531, 542 (1987) .......cceececesteeeeteeeeens 11
Associated General Contractors v. Coalition for Economic Equity, 950 F.2d 1401,

L410 (Oth Cir, 1991) oe ceseesecseesseesseeeseceenessneceaeeeeesanessseseseesaeesseseaeesseseases 12
Clark v. Community for Creative Non-Violence, 468 U.S. 288, 304 n. 4 (1984)..... 6
Desertrain v. City of Los Angeles, 754 F.3d 1147 (9th Cir. 2014)... eseeeeeeees 7
Douglas v. California, 372 U.S. 353, 361 (1973)... .cesccsssscessscessseesseeesssesensessnesenees 9
Harper v. Va. Bd. of Elections, 383 U.S. 663, 667 (1966)......... sesseveessuusecsssessessnseecs 9
James v. Valtierra, 402 U.S. 137, 144-45 (1971) 0... ceccescccccssessnseceeesseneeeeseseeeesssenees 9
Johnson v. California State Board of Accountancy, 72 F.3d 1427, 1430 (9th Cir.

1995) oo eeesecsseccseecssecsnceeseesseceseceneceseceseesseesssecseecsseceseceseeceaeeensecsueseneseneseaesneseeecanees 12
Jones v. City of Los Angeles, 444 F.3d 118 (9th Cir. 2006) .........ccessecssseesseeereeeees 10
MAI Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 516 (9th Cir. 1993)... 12
Martin v. City of Boise, 920 F.3d 584, 604 (9th Cir. 2019)... ee ceeseeeesteeeeeneeees 9
McDonald v. Bd. of Election Commissioners, 394 U.S. 802, 807 (1969)...........00 9
Munaf v. Geren, 553 U.S. 674, 689-90 (2008) ........ccccssccccssstseeesssecesssesessseeesteeesaes 11
Papachristou v. City of Jacksonville, 405 U.S. 156 (1972).......cccessseceeteesesneenenees 8
Stanley v. Univ. of Southern California, 13 F.3d 1313, 1319 (9th Cir. 1994)........ 12
Weinberger v. Romero-Barcelo, 456 U.S. 305, 311-12 (1982)... eeceecceseceneees 11
Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).......... 11

li

 

 

 
Case 2:B1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 4of16 Page ID #:58

No

Oo Oo IN Dn A SF W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

the ground that the signs’ placement and enforcement is violative of both the
Fourteenth Amendment and the Eighth Amendment to the United States
Constitution.

The L.R. 7-3 meet and confer was held on or about July 27, 2021 by
telephone, with Scott Marcus, who is the Chief of the Civil Litigation Branch of
the Los Angeles City Attorney's office.

YAGMAN 4 REICHMANN,LLP

Sef

YAGMAN + REICHMANN,LLP

 
   

STEPHEN

By: _/s/ Joseph Reichmann
JOSEPH REICHMANN

H

 

 

 
 

 

Case 2:41-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 5of16 Page ID #:59
1 MEMORANDUM OF POINTS AND AUTHORITIES
2 Plaintiff submits this memorandum of points and authorities (and
3 || declaration, submitted concurrently herewith) in support of plaintiff's motion for
4 || declaratory relief and the issuance of a preliminary injunction.
5 I.
‘ INTRODUCTION
7 Defendants have caused to be placed on public streets around the City of Los
3 Angeles, including the streets in Venice, no parking signs that prohibit parking
9 RVs, campers, trailers, and the like, that are more than seven feet in height or 22
10 feet in length, on penalty of being fined or the vehicles being towed away and
rr impounded. See Exhibit 1 to complaint, Doc. 1, Ordinance 80.69.4, which
2 provides as follows:
13 City of Los Angeles ordinance § 80.69.4, whose enforcement is the basis for
14 ||the claims made in this action, provides as follows:
15
SEC. 80.69.4. PARKING OF OVERSIZE VEHICLES.
16 (Amended by Ord. No. 182,741, Eff. 11/11/13.)
17
18 (a) No person shall stop, stand or park, when authorized signs are in place
giving notice of the restriction, any oversize vehicle, defined as a motor
19 vehicle in excess of 22 feet in length or over 84 inches in height, between
0 2:00 a.m. and 6:00 a.m. The registered owner of the oversize vehicle or
other person having control of the oversize vehicle shall also be in violation
21 of this section if he or she has knowledge that the oversize vehicle had been
2 so parked and the person parking had the express or implied permission to
73 operate the oversize vehicle.
24 (b) Oversize vehicle restricted areas or streets may be established in
35 either of the following manners:
26 (1) The Council may authorize, by resolution, the streets upon which
57 the parking of oversize vehicles shall be restricted between 2:00 a.m. and
6:00 a.m., except for those oversize vehicles displaying a valid permit issued
28 pursuant to the provisions of Subsection (c) of this section. Upon Council
action designating streets with oversize vehicles parking restrictions, the
3

 

 
Case 2:¢1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 6of16 Page ID #:60
I Department of Transportation shall cause appropriate signs to be erected in
2 those streets, indicating the parking limitation prominently on the sign and
stating that motor vehicles with valid permits shall be exempt from the
3 restrictions.
4
5 (2) A Councilmember representing the district in which fewer than six
street segments are impacted by the unrestricted parking of oversize vehicles
6 may request the Department of Transportation to investigate and make a
7 determination whether or not the parking of oversize vehicles on those street
segments between 2:00 a.m. and 6:00 a.m. is adversely impacting the
8 visibility of oncoming traffic, creating constrictions in the traveled way, or
9 substantially reducing the availability of parking for residents and
businesses. For the purpose of this section, a street segment consists of both
10 sides of a street between two adjacent intersecting streets. To make this
11 request, the Councilmember shall send a letter to the Department of
D Transportation identifying the street segments to be included in the restricted
area, the reasons for the request, and verifying receipt of petitions showing
13 support for the restriction by a substantial number of affected community
14 residents.
15 Upon receiving a written request from a Councilmember pursuant to this
16 subdivision, the Department of Transportation shall conduct an investigation
to determine whether or not the parking of oversize vehicles between 2:00
17 a.m. and 6:00 a.m. on the designated street segments is adversely impacting
18 the visibility of oncoming traffic, creating constrictions in the traveled way,
or substantially reducing the availability of parking for residents and
19 businesses. In making its determination, the Department shall consider all
20 relevant factors, including without limitation, the location of driveways
31 relative to parked oversize vehicles, the width of oversize vehicles when
compared to other parked vehicles, the existing availability of parking, the
22 impact the oversize vehicles are having on parking availability for residents
3 and businesses, the effectiveness of restricting oversize vehicle parking in
alleviating any adverse impact on the visibility of oncoming traffic,
24 constrictions of the traveled way and reduced parking supply, and whether
25 signs may be erected on the street segments in a manner that provides
adequate notice of the restriction. The Department of Transportation shall
26 report the results of its investigation and determination to the City Council.
27 The City Council may, by resolution authorize the street segments upon
which the parking of oversize vehicles shall be restricted between 2:00 a.m.
28 . . . . . .
and 6:00 a.m., except for those oversize vehicles displaying a valid permit
4

 

 
Case 2:

BR WwW N

o fF ND WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

i“

4

 

P1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 7of16 Page ID #:61

issued pursuant to the provisions of Subsection (c) of this section. Upon
Council action designating street segments with oversize vehicle parking
restrictions, the Department of Transportation shall cause appropriate signs
to be erected in those street segments, indicating the parking limitation
prominently on the sign and stating that motor vehicles with valid permits
shall be exempt from the restrictions.

(c) Notwithstanding the above, the parking of oversize vehicles, as
defined in Subsection (a) of this section, shall be allowed in areas
established pursuant to the provisions of Subsection (b) of this section,
provided that the oversize vehicle properly displays a valid permit that was
issued in advance by the Department of Transportation. The permit shall be
issued for a fee of $10.00 per day and for a period not to exceed three
consecutive days. The use of this permit shall be limited to the purchasing
resident's street segment, or adjacent street segment if authorized by the
Department. A permit issued pursuant to this subsection shall not guarantee
or reserve to the holder an on-street parking space.

(Emphases added.)

The signs provided for by the ordinance very obviously and unabashedly

target the poor, un-housed population’ who live in these vehicles, by preventing

 

 

| Thirty-seven years ago, the Court had this to say about homelessness:

Estimates on the number of homeless persons in the United States range
from two to three million. See Brief for National Coalition for the Homeless
as Amicus Curiae 3. Though numerically significant, the homeless are
politically powerless inasmuch as they lack the financial resources necessary
to obtain access to many of the most effective means of persuasion.
Moreover, homeless persons are likely to be denied access to the vote since
the lack of a mailing address or other proof of residence within a State
disqualifies an otherwise eligible citizen from registering to vote. Id., at 5.
The detrimental effects of homelessness are manifold and include psychic
trauma, circulatory difficulties, infections that refuse to heal, lice
infestations, and hypothermia. Id., at 14-15. In the extreme, exposure to the
elements can lead to death; over the 1983 Christmas weekend in New York
City, 14 homeless persons perished from the cold. See N.Y. Times, Dec. 27,
1983, p. Al., col. 1.

 
Case 2:21-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 80f16 Page ID #:62

1 |/them from staying overnight in the posted areas, or from sleeping in their vehicles

2 || between the hours of 2:00 a.m. and 6:00 a.m.
3 The signs specifically target the un-housed and the poor, and prevent them
4 || from having access to public amenities”, such as showers in which to bathe and
> || public toilets. Declaration of C. Finley, submitted herewith ("Finley Decl.").
Pp
6 || There is no reason at all, much less any legitimate reason, for the placement and
7 || threatened enforcement of these signs. The reason is to restrict the locations at
8 which un-housed persons freely may be, and this is unconstitutional, both on its
9 .
face and as applied.
10 Il.
11 DEFENDANTS' CONDUCT IS UNCONSTITUTIONAL.
D Like Les Misérables, in 1862, in which Victor Hugo examined the nature of

13 || law and grace, and urban design, so too does this action address the fate of the poor

14

 

15
16 || Clark v. Community for Creative Non-Violence, 468 U.S. 288, 304 n. 4 (1984).

17 This condition was exacerbated when, in 1981, President Reagan repealed
1g || President Carter's Mental Health Systems Act with the Omnibus Budget
Reconciliation Act. This pushed the responsibility of mentally ill patients back to
the states, and created block grants for the states, but federal spending on mental
20 |}illness declined. A time-line is found at
https://www.kqed.org/news/11209.729/did-the-emptying-of-mental-hospitals-
contribute-to-homelessness-here. Basically, President Kennedy signed the

22 ||Community Mental Health Act so that the federal government would fund mental
73 hospitals instead of state governments, and when President Reagan ended federal
funding, states (who have very constrained budgets and who must balance their
24 || budgets) never went back to funding fully mental hospitals. See id., Jessica

95 || Placzek, Dec. 8, 2016.

19

21

26 ||? In 1867, 154 years ago, Karl Marx, in his seminal Das Kapital, posited that there
27 | were three stages of economic development, slavery, feudalism, capitalism,
socialism, and communism, and that in "late-stage" capitalism, as now exists in the
United States, the chasm between the rich and the poor so greatly would widen that
the rich would seek to banish and subjugate the poor.

28

6

 

 

 
Case 21b1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 9of16 Page ID #:63
1 |/and un-housed in urban Los Angeles. In 2014, the Ninth Circuit's holdings in
2 || Desertrain v. City of Los Angeles, 754 F.3d 1147 (9th Cir. 2014), should have put
3 || paid to defendants' challenged conduct in the instant matter, but it didn't.
4 || Defendants are local politicians who have no, or very little, regard for the poor and
> || down-trodden, and instead seek to appease those who most likely are going to vote,
6 hopefully for them. Defendants seek to appease the rich and comfortable among
y us, and who don't want to be bothered looking at those who are less fortunate.
8 They want them just to disappear, to go away. They want to negatively eugenicize
7 their urban scape, to clear it of the unsightly. This court must not let them get
10
away with that.
11
In Desertrain, the Ninth Circuit told the City of Los Angeles to stop
12
demonizing and punishing the poor, and held as follows, but to no avail:
13
M4 This 42 U.S.C. § 1983 case concerns the constitutionality of Los Angeles
15 Municipal Code Section 85.02, which prohibits use of a vehicle “as living
16 quarters either overnight, day-by-day, or otherwise.” Plaintiffs include
four homeless individuals who parked their vehicles in the Venice area of
17 Los Angeles and were cited and arrested for violating Section 85.02.
18 Defendants are the City of Los Angeles and individual LAPD officers.
19 [The subject ordinance states that N/o person shall use a vehicle parked or
20 standing upon any City street, or upon any parking lot owned by the City of
Los Angeles and under the control of the City of Los Angeles or under
21 control of the Los Angeles County Department of Beaches and Harbors, as
22 living quarters either overnight, day-by-day, or otherwise.
23 On September 23, 2010, Los Angeles officials held a “Town Hall on
24 Homelessness” to address complaints of homeless individuals with vehicles
45 living on local streets in Venice.
26 Beginning in late 2010, the Task Force began enforcing Section 85.02
7 against homeless individuals. Four such homeless individuals are Plaintiffs
in this case....
28 eee
Section 85.02 promotes arbitrary enforcement that targets the homeless.
7

 

 

 
Case 2:2

bh WwW WN

Oo Oo ~T NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

D

 

1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 10o0f16 Page ID #:64

A statute is also unconstitutionally vague if it encourages arbitrary or
discriminatory enforcement. See Papachristou, 405 U.S. at 162, 92 S.Ct.
839. If a statute provides “no standards governing the exercise of...
discretion,” it becomes “a convenient tool for harsh and discriminatory
enforcement by local prosecuting officials, against particular groups
deemed to merit their displeasure.” Id. at 170, 92 S.Ct. 839 (internal
quotation marks omitted).

{The ordinance] appears to be applied only to the homeless{[,]° ...
to enable men to be caught who are vaguely undesirable in the eyes of the
police and prosecution ....

The [Supreme] Court [in Papachristou v. City of Jacksonville, 405 U.S. 156
(1972)] viewed the ordinance in its historical context as the descendant of
English feudal poor laws designed to prevent the physical movement and
economic ascension of the lower class. Id. at 161-62, 92 S.Ct. 839. In
America, such laws had been used to “roundup ... so-called undesireables,”
and resulted “in a regime in which the poor and the unpopular [we]re
permitted to stand on a public sidewalk ... only at the whim of any police
officer.” Id. at 170, 171, 92 S.Ct. 839 (internal quotation marks omitted).
The Court concluded that “the rule of law implies equality and justice in its
application. Vagrancy laws ... teach that the scales of justice are so tipped
that even-handed administration of the law is not possible. The rule of law
[must be], evenly applied to minorities as well as majorities, to the poor as
well as the rich, [and] is the great mucilage that holds society

together.” Jd. at 171, 92 S.Ct. 839.

[The manner in which the City of Los Angeles behaved is] incompatible
with the concept of an even-handed administration of the law to the poor and
to the rich that is fundamental to a democratic society.

In sum, Section 85.02 has paved the way for law enforcement to target the
homeless and is therefore unconstitutionally vague.

 

> Here, this precisely is what is going on: the subject no parking signs are applied
only to the un-housed, to prevent only them from sleeping in their vehicles
between 2:00 a.m. and 6:00 a.m. Yet, seven years ago, the City was told to cut this
out, but to no avail.

 

 
Case a:

oOo fe SS Do OW FP WD NO =

Bl RN BR NO NO KN RO NO NO wm et
oo SN NWN ON FSF WD NY F|§ FD OBO eH NH DA Ff WY NYO KF SO

D

 

1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 11o0f16 Page ID #:65

[The Section] opens the door to discriminatory enforcement against the
homeless and the poor.

For many homeless persons, their automobile may be their last major
possession—the means by which they can look for work and seek social
services. The City of Los Angeles has many options at its disposal to
alleviate the plight and suffering of its homeless citizens. Selectively
preventing the homeless and the poor from using their vehicles for
activities many other citizens also conduct in their cars should not be one
of those options.

754 F.3d at 1149-58 (emphases added). Yet, here we are, again: new faces, same
old, cacophonous song.

This long has been condemned by both the Supreme Court and the Ninth
Circuit.

In his dissent in James v. Valtierra, 402 U.S. 137, 144-45 (1971), Justice
Marshall, joined by Justics Brennan and Blackmum, stated that "[i]t [the law in
issue] is an explicit classification on the basis of poverty--a suspect classification
which demands exacting judicial scrutiny[,] . . . [because it] may affect the poor
more harshly than it does the rich." (Citing Douglas v. California, 372 U.S. 353,
361 (1973) (Harlan, J., dissenting). In as many words, majority dispositions of the
Court held the same thing. See McDonald v. Bd. of Election Commissioners, 394
U.S. 802, 807 (1969) ("a careful examination on our part is especially warranted
where lines are drawn on the basis of wealth"); Harper v. Va. Bd. of Elections, 383
U.S. 663, 667 (1966) ("We conclude that a State violates the Equal Protection
Clause of the Fourteenth Amendment whenever it makes . . .affluence ... a[].
standard."); Douglas v. California, 372 U.S. 353, 358 (1973) ("equality [is]
demanded by the Fourteenth Amendment where the rich man . . . enjoys the benefit
... while the indigent . . . is forced to shift for himself.").

There is the same right under the Eighth Amendment. In Martin v. City of
Boise, 920 F.3d 584, 604 (9th Cir.), amended on denial of reh'g and reh'g en banc,

 

 
Case 2:2

& Ww Nd

oO Oo ss NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

D

 

1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 12o0f16 Page ID #:66

cert. denied sub nom. City of Boise, Idaho v. Martin, 140 S.Ct. 674 (2019), the
court held that:

"so long as there is a greater number of homeless individuals in Los Angeles

than the number of available beds [in shelters]" for the homeless, Los
Angeles could not enforce a similar ordinance against homeless individuals .
.... We agree with Jone’s reasoning and central conclusion . . . and so hold
that an ordinance violates the Eighth Amendment insofar as it imposes
criminal sanctions against homeless individuals for sleeping outdoors, on
public property, when no alternative shelter is available to them.

(Citing with approval and adopting the reasons set forth in Jones v. City of Los
Angeles, 444 F.3d 118 (9th Cir. 2006), vacated, 505 F.3d 1006 (2007)). In Martin,
although Jones too-cleverly-by-half had been settled by the City of Los Angeles
having paid out a small king's ransom in attorneys' fees to plaintiffs' counsel,
lawyers with the ACLU Foundation of Southern California, in order to try to
prevent it from becoming binding precedent, still it ended up becoming binding
precedent, especially on the City, when the court in Martin "agree[d] with Jones's
reasoning and central conclusion." Martin brought Jones back from the graveyard
of cases that over-reaching parties sought to bury by settling and then getting a
court to vacate.

Plaintiff both has stated and sustained both Fourteenth Amendment and
Eighth Amendment claims, and there is a likelihood of plaintiff succeeding on the

merits. See infra.
Hl.
BOTH DECLARATORY AND INJUNCTIVE RELIEF ARE WARRANTED.

A. DECLARATORY RELIEF
"In a case of actual controversy within its jurisdiction, .. . any court of the
United States, upon the filing of an appropriate pleading, may declare the rights
and other legal relations of any interested party[,] . . . [and a]ny such declaration
shall have the force and effect of a final judgment or decree and shall be

reviewable as such." 28 U.S.C. § 2201. Moreover, "[fJurther necessary or proper

10

 

 
Case 2:2

N

oOo fF SN DH On Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

D

 

1-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 13 0f16 Page ID #:67

relief based on a declaratory judgment or decree may be granted after reasonable
notice and hearing, against any adverse party whose rights have been determined
by such judgment." 28 U.S.C. § 2202.

Here, based on the foregoing, plaintiff is entitled to the declaratory relief that
the subject ordinance is unconstitutional both on its face and as applied, and to
further injunctive relief. See infra.

B. PRELIMINARY INJUNCTIVE RELIEF

"A plaintiff seeking a preliminary injunction must establish that he [or she]
is likely to succeed on the merits, that he [or she] is likely to suffer irreparable
harm in the absence of preliminary relief, that the balance of equities tips in his [or
her] favor, and that an injunction is in the public interest." Winter v. Natural
Resources Defense Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). See
Munaf v. Geren, 553 U.S. 674, 689-90 (2008); Amoco Production Co. v. Gambell,
480 U.S. 531, 542 (1987); Weinberger v. Romero-Barcelo, 456 U.S. 305, 311-12
(1982). Plaintiff is likely to succeed on the merits, see supra, plaintiff is likely to
suffer irreparable harm in that plaintiff will have been deprived of plaintiff's right
to park her RV in Venice, the balance of equities tips decidedly in plaintiff's favor
and against defendants, and clearly a preliminary injunction is in the public
interest, because it always is in the public's interest to have constitutional and
lawful ordinances and to treat all citizens, both rich and poor, equally, and not
based on wealth or poverty.

In the Ninth Circuit, a party may obtain injunctive relief in the form of a

preliminary injunction by satisfying one of two, alternative tests.

11

 

 
Case 2:4

Oo Oo NY DB Un F&F W NY

MW NO NY NY NY NY NN NY N YF FP KF FP FF FF PF RP SEL
oOo ND A A & Ww NHN KF CoC OBO HN DH F&F Ww NH FF O&O

 

l-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 140f16 Page ID #:68

The traditional test requires that there be "(1) a strong likelihood* of success
on the merits [as here there is], (2) the likelihood of irreparable injury to plaintiff if
the preliminary relief is not granted [as here there is], (3) a balance of hardships
favoring the plaintiff, and (4) advancement of the public interest[.]" Johnson vy.
California State Board of Accountancy, 72 F.3d 1427, 1430 (9th Cir. 1995). The
public interest is the most important factor, and it would be irreparably harmed
were the subject ordinance to stand.

Under the so-called "alternative test," a party seeking injunctive relief must
demonstrate either (1) a combination of probable success on the merits and the
possibility of irreparable injury, or (2) that serious questions are raised and the
balance of hardships tips sharply in the moving party's favor. Stanley v. Univ. of
Southern California, 13 F.3d 1313, 1319 (9th Cir. 1994).

Taken as a whole, these requirements construct "a sliding scale in which the
required degree of irreparable harm increases as the probability of success
decreases." MAI Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 516 (9th Cir.
1993) (citations and internal quotation marks omitted). Conversely, mutatis
mutandis, and/or by modus tollens, as the probability of success increases the
required degree of irreparable harm decreases. See id.

Under the test for injunctive relief, a moving party must show that there is a
fair chance of success on the merits. Stanley, 13 F.3d at 1319, as here plaintiff has
shown. Likewise, "{u]nder either formulation of the test, a party seeking an
injunction must demonstrate that it will be exposed to some significant risk of

irreparable injury." Associated General Contractors v. Coalition for Economic

Equity, 950 F.2d 1401, 1410 (9th Cir. 1991).

 

4 Winter did not change this standard, and it arguably reduced the "strong
likelihood" standard to merely "likely to succeed on the merits." Plaintiff has met
both standards.

12

 

 
Case 2:2

nA & Ww N

Oo fo nN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

l-cv-O6003-DOC-KES Document 15 Filed 08/16/21 Page 15o0f16 Page ID #:69

Defendants are acting and continue to act without any legal authority and
contrary to controlling legal authority, and continue to proceed with the posting
and enforcement of their parking violation signs.

Plaintiff has demonstrated that plaintiff is entitled to a preliminary

injunction.
IV.
CONCLUSION

For each and all of the reasons set forth, plaintiff should be granted
declaratory relief and a preliminary injunction, as set forth in the proposed order
that is lodged concurrently herewith.

Respectfully submitted,
YAGMAN 4 REICHMANN,LLP

 

YAGMAN + REICHMANN,LLP

By: _/s/ Joseph Reichmann
JOSEPH REICHMANN

HI

13

 

 
Case 2:4[L-cv-06003-DOC-KES Document 15 Filed 08/16/21 Page 16 o0f16 Page ID #:70

1 CERTIFICATE OF SERVICE
1, STEPHEN YAGMAN, declare under penalty of perjury, pursuant to 28
U.S.C. § 1746, that I served a copy of the foregoing motion, proposed order, and

kh WwW NN

declaration on City of Los Angeles deputy City attorney Scott D. Marcus, Chief,

Civil Litigation Branch, and with whom I held the L.R. 7-3 meeting in this action,
by emailing it to him at scott.marcus@lacity.org. He is registered with the court's
electronic filing system, and thus has agreed to accept electronic service of papers

filed.

So Oo Ss DN MN

10
11
12 STEPHEN YAGMAW 08/16/21
13
14

 

15
16
17
18
19
20
21
22
23
24
25
26
27
28

14

 

 

 
